United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, WILMER
PROCESSING & DISTRIBUTION CENTER,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0430
Issued: August 29, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 6, 2016 appellant, through counsel, filed a timely appeal from an October 27,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits on June 25, 2015 because the accepted conditions
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

had resolved with no residuals; and (2) whether appellant established that she had any continuing
employment-related disability or condition after June 25, 2015 due to a July 10, 2013
employment injury.
On appeal counsel asserts that the statement of accepted facts (SOAF) was deficient
because it did not identify appellant’s prior work injuries and diagnostic study reports and,
therefore, the report of the impartial medical examiner is of diminished probative value.3
FACTUAL HISTORY
On July 15, 2013 appellant, then a 43-year-old custodial laborer, filed a traumatic injury
claim (Form CA-1) alleging that she sprained her right knee on July 10, 2013 when she tripped
over a bolt which was fastened to the floor at work. She twisted her right knee, hip, and lower
back. Appellant stopped work on July 26, 2013.
In support of her claim, appellant submitted a July 26, 2013 report in which Dr. Mark
Filippone, a Board-certified physiatrist, noted the history of injury, stating that appellant tripped
over a protruding bolt and rotated to the right, “apparently” badly twisting her right knee, right
hip, and jerking her low back. Dr. Filippone indicated that appellant did not fall to the ground
and continued working in pain. He provided physical examination findings and diagnosed acute
internal derangement of the right knee, right hip, and low back.
By decision dated September 26, 2013, OWCP denied the claim.
October 4, 2013 x-rays of the right knee, right hip, and pelvis demonstrated mild
degenerative changes. An October 30, 2013 magnetic resonance imaging (MRI) scan of the right
knee demonstrated small knee effusion with no meniscal tears, patellofemoral, medial, and
lateral joint compartment osteoarthritic changes, and changes in the distal femur most consistent
with hematopoietic marrow.
Appellant requested reconsideration of the September 26, 2013 decision on
October 23, 2013.
Appellant briefly returned to work on November 5, 2013. She did not return after that
date. Dr. Filippone continued to submit reports describing her condition and care.
On January 16, 2014 OWCP accepted unspecified internal derangement of the right knee
as well as derangement of the right hip, right thigh, and right back. Appellant received wageloss compensation beginning September 10, 2013 on the supplemental rolls.
A February 5, 2014 MRI scan of the lumbar spine demonstrated disc herniations at L2-3
and L4-5 and a disc bulge at L3-4. In February 2014, Dr. Yaser El-Gazzar, an orthopedic
surgeon, began treating appellant. He diagnosed a possible medial meniscus tear and
recommended a repeat MRI scan of the right knee. A February 11, 2014 MRI scan showed a
3

Counsel specifically stated that appellant had a prior right knee injury accepted under OWCP file number
xxxxxx805 and a back injury accepted under file number xxxxxx881. He noted that the SOAF provided to
Drs. Jeffrey F. Lakin and Edward Krisiloff, both Board-certified orthopedic surgeons, did not include MRI scans
that revealed disc herniation and did not review electrodiagnostic testing performed on May 20, 2014.

2

small meniscus tear and a possible mild quadriceps tendon tear. On February 20, 2014
Dr. Filippone noted the lumbar MRI scan findings.
He performed lower extremity
electrodiagnostic studies that day, finding partial denervation in muscles innervated by L2-3 to
L5-S1 nerve roots. On February 28, 2014 Dr. Joseph Ibrahim, Board-certified in physical
medicine and rehabilitation and pain medicine, began pain management.
On March 18, 2014 appellant filed a claim for recurrence of disability effective
November 5, 2013.
Dr. Filippone subsequently referred appellant to Dr. Marc A. Cohen, a Board-certified
orthopedic surgeon, for consultation. In an April 28, 2014 report, Dr. Cohen reported that
appellant had back pain after the July 10, 2013 employment injury, but that it became
significantly worse on July 26, 2013. He described physical examination findings, noted the
lumbar MRI scan findings and diagnosed lumbar discogenic pain with bilateral radiculopathy.
A May 30, 2013 computerized tomography (CT) scan of the lumbar spine,
postdiscogram, was submitted to OWCP on June 25, 2014. The study, which predated the
July 10, 2013 work injury, showed annular tears with disc bulging at L2-3 and L5-S1, a disc
herniation at L3-4, and an annular tear at L4-5. The report was addressed to Dr. Ibrahim.
Dr. Ibrahim performed a diagnostic lumbar discogram on May 30, 2014. On June 23,
2014 Dr. Cohen reviewed the discogram and recommended spinal fusion surgery. He requested
authorization from OWCP on June 25, 2014.
On May 15, 2014 OWCP accepted the November 5, 2013 recurrence. Appellant received
compensation on the supplemental rolls until she was placed on the periodic compensation rolls.
On October 20, 2014 OWCP referred appellant to Dr. Lakin for a second opinion
evaluation as to whether appellant continued to be disabled from the accepted conditions,
whether any additional conditions should be accepted and whether the requested surgeries should
be authorized. The SOAF provided by OWCP described the work injury, the accepted
conditions, and included a list of diagnostic tests performed, including an MRI scan on the
lumbar spine on February 5, 2014 and lower extremity electrodiagnostic testing on
February 20, 2014.
On September 3, 2014 Dr. Filippone reported appellant’s continued complaints of mid
and low back, right knee, right hip, and right shoulder pain. He performed physical examination
and advised that she remained totally disabled.
In a November 3, 2014 report, Dr. Lakin described the July 10, 2013 employment injury,
appellant’s complaints of worsening lower back pain, constant right knee pain, and his review of
the medical record, including diagnostic studies. Following physical examination, he advised
that she had no residuals of the accepted conditions and could return to full-duty, full-time work.
Dr. Lakin indicated that, while appellant had some tenderness of the lumbar spine and decreased
range of motion, this was not due to the accepted conditions, but to preexisting arthritis. He
advised that imaging suggested a preexisting condition to the lumbar spine, and that she had a
temporary aggravation, which had resolved. Dr. Lakin further indicated that the requested
surgery was not due to a condition caused by the July 10, 2013 employment injury. He

3

concluded that appellant had recovered from the employment injuries and needed no further
treatment for them.
Dr. Filippone, Dr. El-Gazzar, and Dr. Ibrahim continued to submit reports describing
appellant’s condition and treatment. A December 2, 2014 MRI scan of the right knee
demonstrated intact anterior cruciate and posterior cruciate ligaments; intact medial, lateral, and
medial collateral ligaments; and intact patellar tendon. A minimal partial tear of the superficial
fibers of the distal quadriceps tendon and chondromalacia patella were reported. On January 13,
2015 Dr. El-Gazzar noted the MRI scan findings.
OWCP determined that a conflict in medical evidence had been created between
Dr. Lakin and Dr. Cohen regarding the need for further medical treatment, including surgery for
the accepted conditions, and whether there was continuing disability due to the accepted
employment injury. It referred appellant to Dr. Krisiloff, a Board-certified orthopedic surgeon,
for an impartial evaluation. Dr. Krisiloff was provided a set of questions and a SOAF. The
SOAF provided to Dr. Krisiloff was identical to that provided Dr. Lakin with the exception that
examination by Dr. Lakin was added.
In a January 20, 2015 report, Dr. Krisiloff described the employment injury, appellant’s
complaints of right knee and lumbar pain radiating to the right hip, and his review of the medical
record, including radiographic studies. He advised that she was five feet five inches tall,
weighed approximately 235 pounds, and was wearing a brace on her right knee, but appeared to
be able to walk, sit, stand, and get up on the examining table without any significant difficulty.
Examination of the lumbar spine revealed stiffness and discomfort, but no tenderness with
percussion over the lumbar spine. Straight-leg rising did not cause any significant discomfort
and there was no pain with hip joint motion. Examination of the right knee revealed no obvious
warmth or swelling with mild patellofemoral joint crepitus and full but painful extension and
excellent quadriceps strength. There was no obvious instability. Lower extremity strength and
sensation were normal, and reflexes were symmetric and physiologic.
Dr. Krisiloff advised that on July 10, 2013 appellant had sprained her lower back and
right knee joint. He opined that the lower back sprain caused her right hip joint discomfort and
that she currently had no residuals or disability due to the July 2013 work injury and was capable
of returning to full duty, without restriction. Dr. Krisiloff noted that the radiographic record
indicated that appellant had a preexisting lumbar spine and right knee condition. He opined that
the findings seen on October 2013 studies, several months after the work injury, could not be
directly caused by the work injury, advising that such changes took place over years, not several
months. As to the diagnosis of either a partial quadriceps tendon tear or perhaps quadriceps
tendinitis, Dr. Krisiloff opined that, if one assumed that appellant had injured her quadriceps in
July 2013, it would make medical sense to see some changes on the initial MRI scan done
several months after the incident, noting that the initial knee MRI scan did not reflect any
significant quadriceps injury, and it was only the second study that showed possible injury or
tendinitis, and the most recent study showed only minimal change. He opined that the MRI
scans did not reflect any significant clinical quadriceps problem and that any knee discomfort
was caused by the underlying conditions and not an injury to her quadriceps tendon, advising
that the July 2013 work injury caused a temporary aggravation of preexisting arthritic changes
that had resolved.

4

Dr. Krisiloff further advised that the July 2013 injury caused a temporary aggravation of
her underlying degenerative changes in the lumbar spine, that had resolved, and that her current
symptoms were due to the underlying degenerative condition. He agreed with Dr. Lakin that she
was able to return to her full-duty, full-time position, based upon his review of the medical
records and physical examination. Dr. Krisiloff further advised that the claim should not be
expanded, finding no other conditions causally related to the employment injury. He reiterated
that appellant had preexisting arthritic changes in the right knee and a degenerative lumbar spine
condition, and that the work injury merely temporarily aggravated these conditions. Dr. Krisiloff
advised that, while surgery could be indicated for a degenerative lumbar condition, her lumbar
condition was not employment related and, since she was capable of full-time, full-duty
employment, there was no need for the extensive surgery recommended. He concluded that
appellant’s prognosis was good and that she was capable of functioning at a high level.
In reports dated January 21 and February 24, 2015, Dr. Filippone advised that appellant’s
physical examination was unchanged, and that she had too much right knee, right hip, and low
back pain to work.
On March 24, 2015 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits. It found that Dr. Krisiloff’s opinion, that she no longer had disability or
residuals due to the accepted conditions, constituted the weight of the medical evidence.
Appellant, through counsel, disagreed with the proposed termination. Medical evidence
submitted included an April 16, 2015 x-ray of the lumbar spine that demonstrated degenerative
disc disease and facet arthropathy.
In a December 18, 2014 report, Dr. Robert F. Heary, a Board-certified neurosurgeon,
noted that on July 10, 2013 appellant tripped and fell and developed low back pain. He reported
her complaint of radiating low back pain with numbness, paresthesias, and weakness. Lower
extremity motor examination was 5/5 on the right and slightly 4+/5 to 5/5 on the right. Pinprick
examination was diminished on the right in the L3 and L5 dermatomes and in the L4 and S1
dermatomes on the left. Bilateral straight leg raising was positive for back pain only. Dr. Heary
reviewed the February 5, 2014 lumbar MRI scan and February 20, 2014 electrodiagnostic study.
His impression was low back pain with minimal lower extremity radiating pain and multilevel
lumbar disc disease. Dr. Heary advised that appellant was not a good surgical candidate due to
her morbid obesity and ongoing smoking.
Dr. Heary noted examining appellant again on April 18, 2015. At that time he advised
that, if she quit smoking and lost weight, he would revisit the possibility of lumbar surgery. In a
May 20, 2015 report, Dr. Heary reviewed his two prior examinations and indicated that appellant
had been in her usual state of good health when a work-related accident occurred on July 10,
2013 and that subsequent to this she developed low back pain, which had been persistent and
intractable. He noted that she had undergone a prolonged course of conservative therapy and
that more aggressive treatment, such as a surgical fusion, could be needed at some point in a
foreseeable future if this conservative treatment regimen was not successful.
In reports March 24 and April 9, 2015, Dr. El-Gazzar noted seeing appellant for right
knee pain. Appellant was still in a brace and complaining of pain and occasional numbness.

5

Dr. El-Gazzar diagnosed quadriceps tendon rupture, synovitis/tendinitis, sprain/strain of knee,
and plica/ruptured synovium. He recommended right knee surgery.
On March 31, 2015 Dr. Filippone noted appellant’s complaints of right hip, thigh, and
low back pain that continued despite not working, modifying activities of daily living, and using
medications. He advised that her examination was unchanged, and that she continued to be
totally disabled. Dr. Filippone maintained that neck, right knee, right leg, and low back injuries
were caused by the slip and fall at work. In a May 18, 2015 report, he noted that he was treating
appellant for a work-related upper extremity injury. Dr. Filippone reviewed diagnostic studies,
noted her current complaints, and diagnosed low back derangement and internal derangement of
the right knee, right thigh, and right hip.
On April 7, 2015 Dr. Cohen noted his disagreement with other physicians and advised
that appellant would benefit from surgery due to an aggravation of her preexisting disc condition
that was related to an employment injury.
In a June 25, 2015 decision, OWCP finalized the termination of wage-loss and medical
benefits. It found that the weight of the medical evidence rested with Dr. Krisiloff.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative. In a May 23, 2015 report, received by OWCP on June 29, 2015, Dr. Cohen noted
appellant’s report of the history of injury. He reviewed the medical evidence, noting diagnoses
of lumbar degenerative disc disease with radiculopathy on MRI scans and electrodiagnostic
testing. Dr. Cohen described appellant’s examination findings on April 29, 2014 and diagnosed
symptomatic lumbar internal disc disruption disease and lumbar spinal stenosis at L3-4 and L4-5,
and lumbosacral radiculopathy. He disagreed with Dr. Krisiloff that the employment injury
caused a temporary aggravation of underlying degenerative disc disease of the spine, opining
that, although she had a preexisting condition, the employment injury worsened it to the extent
that it had become unmanageable and was significantly worsened such that she now needed
surgery.
In form reports dated June 19 to September 16, 2015, Dr. Filippone reiterated his findings
and conclusions, noting increased low back and right knee pain. He referred to his July 26, 2013
report and continued to advise that appellant could not work. On July 21, 2015 Dr. Filippone
advised that the medical history and review of systems was unchanged, and that there had been
no interval or intercurrent history of trauma or injury. He reviewed medical evidence and
advised that on examination appellant had marked right knee pain and back pain and spasm.4
Dr. Filippone disagreed with Dr. Krisiloff and the termination of benefits, maintaining that the
work injury caused her condition.
At the hearing, held on September 14, 2015 appellant testified that she had injured her
right wrist at work in 2003 and, in a case adjudicated by OWCP under file number xxxxxx805,
OWCP accepted a right knee condition due to an October 2004 injury.5 She stated that she was
4

Dr. Filippone referred to a July 3, 2013 report of his that is not found in the case record.

5

A February 7, 2003 right wrist injury, adjudicated by OWCP under file number xxxxxx862, was a short-term
closure injury. The October 27, 2004 injury, file number xxxxxx805, was accepted for right knee contusion. These
claims are not presently before the Board. OWCP adjudicated the instant case under file number xxxxxx206.

6

on full duty on July 10, 2013 when she tripped on a bolt in the floor. Appellant indicated that
she did not fall, but twisted her lower back, hip, and right knee and began seeing Dr. Filippone
shortly thereafter. She described current activities, stating that she did typical household chores
and that too much walking up and down steps bothered her knee and that sitting for too long
bothered her back. Counsel argued that the SOAF provided OWCP referral physicians was not
clear as it did not include previous back and knee injuries or electrodiagnostic testing done in
May 2014. He maintained that a February 5, 2014 lumbar spine MRI scan showed significant
changes when compared to a May 2013 study, and posited that Dr. Lakin agreed with the
diagnosis of disc herniations. Counsel concluded that Dr. Krisiloff’s report was insufficient
because he did not discuss prior injuries or diagnostic testing and did not state when the
diagnosed temporary aggravations ceased.
By decision dated October 27, 2015, an OWCP hearing representative found that the
weight of the medical evidence rested with the impartial opinion of Dr. Krisiloff and affirmed the
June 25, 2015 termination.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.6
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.9 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.10

6

Jaja K. Asaramo, 55 ECAB 200 (2004).

7

Id.

8

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

9

20 C.F.R. § 10.321.

10

V.G., 59 ECAB 635 (2008).

7

ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits on June 25, 2015. The accepted conditions are unspecified
internal derangement of the right knee, derangement of the right hip, derangement of the right
thigh, and derangement of the right back. OWCP determined that a conflict in medical evidence
had been created between the opinions of Dr. Cohen, an attending Board-certified orthopedic
surgeon, and Dr. Lakin, an OWCP referral Board-certified orthopedist, regarding whether
appellant had the need for further medical treatment due to the accepted conditions and whether
she had any continuing disability causally related to the July 10, 2013 employment injury. It
then properly referred her to Dr. Krisiloff, also Board-certified in orthopedic surgery, for an
impartial evaluation.
In a January 20, 2015 report, Dr. Krisiloff described the employment injury, appellant’s
complaints of right knee and radiating lumbar pain, and his review of the medical record,
including radiographic studies. He described examination findings and advised that on July 10,
2013 she sprained her lower back and right knee joint. Dr. Krisiloff opined that appellant did not
currently have any residuals or disability due to the July 2013 work injury and was capable of
returning to full duty, without restriction. He explained that the radiographic record indicated
that she had preexisting conditions in her lumbar spine and right knee, noting that the findings
seen on October 2013 studies predated the work injury and demonstrated changes that occurred
over years. Dr. Krisiloff explained that, if one assumed that appellant injured her quadriceps in
July 2013, it would make medical sense to see some changes on the initial MRI scan done
several months after the incident, noting that this study did not reflect any significant quadriceps
injury, and it was only the second study that showed possible injury or tendinitis, and the most
recent study showed only minimal change.11 He related that the July 2013 work injury caused a
temporary aggravation of her underlying degenerative changes in the lumbar spine and right
knee that resolved, and that her current symptoms were due to the underlying degenerative
condition. Dr. Krisiloff found that appellant was able to return to her full-time, full-duty work,
based on his review of the medical record and her physical examination. He further advised that
the claim should not be expanded, finding no other conditions causally related to the
employment injury. Dr. Krisiloff noted that, while surgery could be indicated for a degenerative
lumbar condition, this was not work related and, since appellant was capable of full time full
duty, there was no need for the recommended surgery. He concluded that her prognosis was
good, and that she was capable of functioning at a high level.
The Board finds that Dr. Krisiloff provides a comprehensive, well-rationalized opinion in
which he clearly finds that residuals of appellant’s accepted conditions have resolved and that
she can return to her preinjury job as a custodial laborer. Dr. Krisiloff’s opinion is entitled to the
special weight accorded an impartial examiner and constitutes the weight of the medical
evidence.12

11

The first knee MRI scan in the record was done on October 30, 2013. The later studies were done on
February 11 and December 2, 2014.
12

See Sharyn D. Bannick, 54 ECAB 537 (2003).

8

The medical evidence appellant submitted prior to the termination is insufficient to
overcome the weight accorded Dr. Krisiloff as an impartial medical specialist regarding whether
she had residuals of her accepted conditions.
Dr. Filippone was consistent in his opinion that appellant’s current problems were caused
by the July 10, 2013 employment injury. He, however, did not sufficiently explain why she
continued to be totally disabled solely due to the employment injury when she had significant
preexisting degenerative changes. Moreover, in a March 31, 205 report, Dr. Filippone indicated
that appellant tripped and fell on July 10, 2013 when the record supports that she tripped, but did
not fall. Likewise, both Dr. Heary and Dr. El-Gazzar reported a history that she tripped and fell
on July 10, 2013. The Board has long held that medical reports must be based on a complete and
accurate factual and medical background, and medical opinions based on an incomplete or
inaccurate history are of little probative value.13
In his April 7, 2015 report, Dr. Cohen merely noted his disagreement with other
physicians and advised that appellant would benefit from surgery due to an aggravation of her
preexisting disc condition that was related to an employment injury. The Board has long held
that reports from a physician who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner, or to create a new conflict.14 Dr. Cohen had been on one side of
the conflict resolved by Dr. Krisiloff.
The Board, therefore, concludes that Dr. Krisiloff’s opinion that appellant had recovered
from the employment injury is entitled to the special weight accorded an impartial medical
examiner15 and the additional medical evidence submitted is insufficient to overcome the weight
accorded him as an impartial medical specialist regarding whether she had residuals of her
accepted conditions. OWCP, therefore, properly terminated her compensation benefits on
June 25, 2015.16
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits on
June 25, 2015, the burden shifted to her to establish that she had any continuing disability
causally related to the accepted conditions.17 Causal relationship is a medical issue. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.18
13

Douglas M. McQuaid, 52 ECAB 382 (2001).

14

I.J., 59 ECAB 408 (2008).

15

See supra note 12.

16

Manuel Gill, 52 ECAB 282 (2001).

17

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

18

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence following the
June 25, 2015 termination to establish that she continued to be disabled after that date due to the
July 10, 2013 employment injury, accepted for unspecified internal derangement of the right
knee, derangement of the right hip, derangement of the right thigh, and derangement of the right
back.
As noted, Dr. Cohen was on one side of the conflict in medical evidence. While he
disagreed with Dr. Krisiloff’s opinion in a May 23, 2015 report, Dr. Cohen diagnosed
symptomatic lumbar internal disc disruption disease at L3-4 and L4-5, lumbar spinal stenosis at
L3-4, and L4-5 which have not been accepted as employment related.
Dr. Filippone submitted a number of additional reports after the June 25, 2015
termination. Most of these were form reports reiterating findings and conclusions. These are of
diminished probative value they do not contain sound medical reasoning establishing that
appellant was totally disabled after June 25, 2015 due to the accepted conditions from the
July 10, 2013 work injury.19 A medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.20 In his July 21, 2015 report, Dr. Filippone did not sufficiently explain the
mechanics of how the July 10, 2013 work injury, when appellant tripped, but did not fall, caused
such severe injuries that she continued to be totally disabled after June 25, 2015. Furthermore,
he referenced a July 3, 2013 report which is not found in the case record. As such,
Dr. Filippone’s opinion is entitled to little probative value and is insufficient to meet appellant’s
burden of proof to establish that she continues to have work-related disability due to the accepted
conditions.21
As to counsel’s assertions on appeal, the Board finds that the SOAF provided to
Drs. Lakin and Krisiloff was not deficient. Counsel asserts that the SOAF did not identify
appellant’s prior work injuries. However, OWCP procedures do not require a SOAF to include
all accepted conditions from other claims.22 The procedures specifically state that listing prior
claims is optional.23 Counsel further asserts that the SOAF did not reference a lumbar MRI scan
that revealed disc herniations. However, the SOAF clearly noted a February 5, 2014 lumbar
MRI scan that demonstrated disc herniations. Lastly, counsel argues that the SOAF did not
reference a May 20, 2014 electrodiagnostic study. However, there is no electrodiagnostic study
of that date found in the case record.

19

Sandra D. Pruitt, 57 ECAB 126 (2005).

20

T.M., Docket No. 08-975 (issued February 6, 2009).

21

S.S., 59 ECAB 315 (2008).

22

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809
(September 2009); see Richard O’Brien, 53 ECAB 234 (2001).
23

Id., at Chapter 2.809.6.a(1).

10

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits on June 25, 2015 and that she has failed to establish
continuing employment-related disability after that date causally related to the July 10, 2013
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 29, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

